IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LANCASTER COUNTY                : No. 56 MAL 2014
                                :
                                :
           v.                   : Petition for Allowance of Appeal from the
                                : Order of the Commonwealth Court
                                :
PENNSYLVANIA LABOR RELATIONS    :
BOARD                           :
                                :
                                :
AMERICAN FEDERATION OF STATE,   :
COUNTY AND MUNICIPAL EMPLOYEES :
DISTRICT COUNCIL 89,            :
                                :
                Intervenor      :
                                :
                                :
PETITION OF: AMERICAN           :
FEDERATION OF STATE, COUNTY AND :
MUNICIPAL EMPLOYEES DISTRICT    :
COUNCIL 89,                     :

                   Intervenor
                                      ORDER


PER CURIAM

      AND NOW, this 8th day of September, 2014, the Petition for Allowance of Appeal

is GRANTED. The issues, as stated by Petitioner, are:

      1.     Did the Commonwealth Court err in reversing the [PLRB’s] final order
             determining that the County of Lancaster discharged Adam Medina and
             Tommy Epps in violation of the Public Employe Relations Act, where the
             court exceeded the limited standard of review?
      2.     Did the Commonwealth Court err in reversing the Board’s order affirming
             the hearing examiner’s finding of an independent violation of Section
             1201(a)(1) of the Public Employe Relations Act, without remand to the
             board?